Citation Nr: 1645190	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  12-02 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral sciatic nerve strain.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to October 1985.

This case comes before the Board of Veterans' Appeals Board) on appeal from an April 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which declined to reopen the Veteran's claim of entitlement to service connection for bilateral sciatic nerve strain.

The Board previously remanded the appeal in March 2014 for further development, including obtaining outstanding VA and Social Security Administration records.

The Veteran testified before the undersigned during a February 2013 hearing.  A transcript is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With respect to the claim for service connection VA provided the appellant an examination in May 2011; however, the medical nexus opinion provided by the examiner is inadequate.  The examiner did not review the Veteran's separation examination or his record of VA treatment for complaints of back pain in December 1987.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (If VA orders an examination in developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  

While the Veteran is not service connected for any disability, his appeal for a total disability rating based on individual unemployabiltiy due to service-connected disability is inextricably intertwined with his petition to reopen a claim for service connection for a bilateral sciatic nerve strain and must also be remanded.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the May 2011 VA examiner regarding the nature and etiology of any lower back disability, including degenerative disc disease and a sciatic nerve disorder.  That is, the physician must opine whether it is at least as likely as not (a 50 percent probability or greater) that any sciatic nerve disorder, is related to service.  If the May 2011 examiner is unavailable, obtain an opinion from a physician with appropriate expertise.  The examiner must review the electronic Veterans Benefits Management System and Virtual VA claims files and indicate in the report that they were reviewed.  

The physician must address the lay reports of symptoms since service, including the Veteran's sworn testimony during his February 2013 hearing, and his parents' lay statements regarding the claimant's symptoms since 1986 or 1987.  

The examiner is advised that while the Veteran and his parents are not competent to provide a specific diagnosis or medical opinion, they are competent to report a history of sciatic pain since active duty.  The examiner is further advised, however, that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous. 

A complete and adequate rationale is required for any and all opinions expressed.  If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

3.  After the development requested has been completed, review the examination report to ensure it is in complete compliance with the directives of this REMAND.  Ensure that the examiner noted the review of all electronic claims folders.  If any report is deficient in any manner, implement corrective procedures at once.  

4.  Then, readjudicate the appeal.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for a response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





